Title: From Thomas Jefferson to Mary Willis Daingerfield, 13 December 1808
From: Jefferson, Thomas
To: Daingerfield, Mary Willis


                  
                     Madam
                     
                     Washington Dec. 13. 08.
                  
                  I am later this year than usual in expressing to you my willingness to retain for the next year the negroes I have heretofore hired of yourself & miss Sarah Dangerfield, because the letter of mr Hooe of Nov. 18. of the last year assured me it would be your desire to continue them with me as long as I might have occasion for them. I have counted therefore on retaining them, with the exception however of the one who ran away from us the last summer (whose name I do not know) and who has been absent ever since. the distance of your neighborhood in which it is presumed he has been lurking rendered it impracticable for mr Bacon after his visit to you on that subject to take any further effectual measures for his recovery, and the rather as he expected it would be more in the power of your agents to find him out. unwilling to have any thing further to do with him, after paying his hire for the current year, I would wish if agreeable to yourself & daughter still to keep the others for the ensuing year on the same hire heretofore paid for them. I tender you the assurances of my high respect.
                  
                     Th: Jefferson
                     
                  
               